     Case 2:14-cv-05203 Document 22 Filed 01/28/21 Page 1 of 4 PageID #: 219

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION




JODI NAIG, et al.,

                            Plaintiffs,

v.                                               CIVIL ACTION NO. 2:14-cv-05203

BOSTON SCIENTIFIC CORPORATION,

                            Defendants.



                                          ORDER
       Pending before the court is plaintiffs’ Motion for Relief from Judgment [ECF

No. 18]. This motion is brought pursuant to Rule 60(b)(1) of the Federal Rules of Civil

Procedure. For the reasons stated below, the motion is GRANTED.

       I.     Procedural and Factual Background

       On April 11, 2018, Boston Scientific filed a Motion to Dismiss [ECF No. 9] due

to a failure to file a Plaintiff Fact Sheet as required by Pretrial Order #175. Plaintiffs

failed to respond to that Motion. I denied that Motion, giving plaintiffs an additional

30 days to file her Plaintiff Fact Sheet. [ECF No. 10]. Plaintiffs did not file a Plaintiff

Fact Sheet in this time. Boston Scientific again filed a Motion to Dismiss on the same

grounds, noting plaintiffs’ failure to file a Plaintiff Fact Sheet as directed by the court.

[ECF No. 12].

       I granted that Motion on July 19, 2018, closing the case and directing the clerk

to strike it from the docket. [ECF Nos. 15 & 16]. On August 30, 2018, 42 days after I

entered the order dismissing the case, plaintiffs filed this Motion for Relief from
    Case 2:14-cv-05203 Document 22 Filed 01/28/21 Page 2 of 4 PageID #: 220

Judgement. [ECF No. 17]. Boston Scientific failed to respond, and this Motion is ripe

for decision.

       II.      Legal Standard

       Plaintiffs bring this Motion under either Rule 59(e) or in the alternative, Rule

60(b) of the Federal Rules of Civil procedure. “In general, ‘reconsideration of a

judgment after its entry is an extraordinary remedy which should be used sparingly.’”

Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting 11

WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 2810.1, at 124 (2d ed. 1995)).

       Federal Rule of Civil Procedure 60(b) authorizes a district court to grant relief

from a final judgment for five enumerated reasons or for “any other reason that

justifies relief.” Fed. R. Civ. P. 60(b)(6). Here, plaintiff brings this motion under the

first enumerated reason, which permits a district court to grant relief from final

judgment for “mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P.

60(b)(1). A motion brought under Rule 60(b)(1) must be brought “no more than a year

after the entry of the judgment.” Fed. R. Civ. P. 60(c).

       “In order to obtain relief from a judgment under Rule 60(b), a moving party

must show that [her] motion is timely, that [she] has a meritorious defense to the

action, and that the opposing party would not be unfairly prejudiced by having the

judgment set aside. If the moving party makes such a showing, [she] must then

satisfy one or more of the six grounds for relief set forth in Rule 60(b) in order to

obtain relief from the judgment.” Park Corp. v. Lexington Ins. Co., 812 F.2d 894 (4th

Cir. 1987). “A party that fails to act with diligence will be unable to establish that his



                                            2
    Case 2:14-cv-05203 Document 22 Filed 01/28/21 Page 3 of 4 PageID #: 221

conduct constituted excusable neglect pursuant to Rule 60(b)(1).” Robinson v. Wix

Filtration Corp., F.3d 403, 413 (4th Cir. 2010).

       III.   Analysis

       First, I FIND that this motion is timely because it was filed within one year of

the entry of judgment. In her Motion, plaintiffs’ counsel explains that CM/ECF

notifications for this case were being sent to the e-mail address of an attorney who

had recently left their firm prior to the first Motion to Dismiss being filed. Two

attorneys, Mr. Gingras and Mr. Thompson, both believed that the other was receiving

the notifications for this case.

       I have previously held that a failure to monitor e-mail addresses did not

warrant overturning my judgment under Rule 60(b)(1). In re Am. Medical Sys., Inc.,

Pelvic Repair Sys. Liab. Lit., 2:14-cv-28603, 2017 WL 2350230 (S.D. W. Va. May 30,

2017). But there is a notable difference in this case. Here, plaintiffs have asserted

that in the time that the Motions to Dismiss were pending, plaintiffs were actively

communicating with defense counsel and working to schedule depositions. [ECF No.

18, at 2]. Plaintiffs have provided affidavits and copies of e-mails in support of this

claim. [ECF Nos. 21, 21-1].

       I find that despite plaintiffs’ counsel’s neglect in the management of CM/ECF

notifications and monitoring of email, plaintiff’s counsel was diligently acting to

prosecute plaintiffs’ claims and therefore, plaintiffs’ counsel’s neglect is excusable

under Rule 60(b)(1). I further find that granting this motion does not prejudice

defendant     because    of   defense   counsel’s   failure   to   respond   to   plaintiffs’



                                             3
    Case 2:14-cv-05203 Document 22 Filed 01/28/21 Page 4 of 4 PageID #: 222

communications during the pendency of defendant’s Motion to Dismiss. [ECF No. 17,

at 2].

         IV.   Conclusion

         Plaintiffs’ Motion for Relief from Judgment [ECF No. 18] brought under Rule

60(b)(1) is GRANTED. The court DIRECTS the Clerk re-open this case, returning it

to the active docket and to send a copy of this Order to counsel of record and any

unrepresented party.

                                        ENTER:      January 28, 2021




                                          4
